Citation Nr: 1733734	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy, prior to December 12, 2016.

2. Entitlement to a disability rating in excess of 10 percent for right knee instability associated with internal derangement, prior to December 12, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 (increased rating) and March 2009 (reduction claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claims in September 2010 so that the Veteran could be scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO. This hearing was conducted by the undersigned VLJ, in February 2011, and a transcript of the hearing has been associated with the claims folder. 

In a March 2012 decision, the Board restored the 10 percent disability rating for the Veteran's service-connected right knee instability and remanded the issues of entitlement to disability ratings in excess of 10 percent for DJD of the right knee and for right knee instability. The Board remanded the issues in April 2014 and again in July 2016 for further development.


FINDING OF FACT

1. The evidence demonstrates that prior to December 12, 2016 the Veteran's right knee disability was manifested by subjective complaints of pain, giving way, weakness, and limited flexibility. Objectively the Veteran's right knee was manifested by range of motion from 0 to 100 degrees or greater in right leg flexion and 0 degrees in right leg extension, with normal knee stability on clinical testing.



CONCLUSIONS OF LAW

1. The criteria for an increase rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy, prior to December 12, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).

2. The criteria for an increase rating in excess of 10 percent for right knee instability associated with internal derangement, prior to December 12, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In May 2008, the Veteran requested an increased rating for his right knee disability. As noted in the Introduction, the issues were remanded by the Board in July 2016, in part for a VA medical examination. In a January 2017 rating decision, the Veteran's right knee instability disability was increased from 10 percent to 20 percent; limitation of right knee was increased from 10 percent to 30 percent; and service connection of muscle atrophy of the right leg evaluated at 40 percent, effective December 12, 2016. 

The Veteran is currently in receipt of multiple ratings for disabilities of the right lower extremity. The Veteran's muscle atrophy of the right leg associated with limitation of extension is rated as 40 percent disabling, limitation of extension in right knees  rated as 30 percent disabling, and right knee instability is rated as 20 disabling, effective December 12, 2016. These right lower extremity disabilities combine to an 70 percent evaluation under the combined ratings table contained in 38 C.F.R. § 4.25. However, under the amputation rule and 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating provided for amputation of that extremity at the elective level. In other words, the combined rating for the Veteran's right leg disabilities cannot exceed the evaluation provided for an above the knee amputation of the leg. Amputation of the leg above the knee is evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164. The disability evaluations assigned to the Veteran's right lower extremity conditions currently combine to an amount greater than the 60 percent allowed by the amputation rule and it is therefore possible the amount of paid compensation will not reflect the total ratings assigned by VA.

As the Veteran is currently in receipt of the highest evaluation available under the criteria effective December 12, 2016, the Board will focus its analysis on whether the Veteran is entitled to an increased rating for his right knee disabilities prior to December 12, 2016.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).The medical evidence reflects that the Veteran's right knee range of motion is at least 0 to 100 degrees, the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See June 2014 VA medical examination).

Prior to December 12, 2016, the objective medical evidence within the claims folder reflects the Veteran's right knee stability is within normal limits. (See January 2009, May 2012, and June 2014 VA medical examinations). Additionally, the May 2012 and June 2014 VA medical examinations reflect no evidence of subluxation of the Veteran's right knee. 

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. The evidence of record, as discussed above, is against a finding that the Veteran has had recurrent subluxation or lateral instability. As such, a rating in excess of 10 percent prior to December 12, 2016 for right knee instability is not warranted here. 

Joint instability can be objectively diagnosed upon clinical examination. The clinical evidence of record, noted above, is against a finding of such instability as the record indicates no laxity or instability within the Veteran's right knee. 

The Board acknowledges the Veteran's lay statements of instability, pain, and giving way of his right knee. However; under clinical stability testing the Veteran's right knee was found to be normal. While the Board acknowledges that the Veteran is competent to attest to his experiences and pain associated with his right knee; the Board finds that the clinical findings to be more probative than the Veteran's lay assertions as they are based on clinical testing by a medical profession. 

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. While the Veteran has stated that he has experienced occasional locking and pain, the clinical evidence does not reflect dislocated semilunar cartilage in the Veteran's right knee.

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the semilunar cartilage of the Veteran's right knee.

The June 2014 VA examination report reflects that the Veteran has 0 to 110 range of motion within his right knee, with objective evidence of pain beginning at 100 degrees. The Veteran's right knee extension ended at 0 degrees. The examination further noted no additional range of motion loss on repetitive testing and no evidence of dislocation or instability. 

A May 2012 VA medical examination reflects 120 degrees of flexion and 0 degrees of extension for the Veteran's right knee. The examination noted normal muscle strength testing, normal joint stability testing, and no subluxation or dislocation.

A January 2009 VA medical examination reflects 125 degrees of flexion for the Veteran's right knee. The examination noted no objective evidence of pain on range of motion testing, no ankylosis, and no instability.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has at least 0 to 100 degrees range of motion (at its worst considering pain) in regard to his right leg flexion.

A rating under DC 5261 in excess of 10 percent, prior to December 12, 2016 is not warranted, as the medical evidence does not reflect the Veteran experienced a functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran had a full range of motion in regard to right leg extension prior to December 12, 2016.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

As explained above, the Veteran was provided a combined rating of 70 percent for his disabilities associated with his right lower extremity effective December 12, 2016. The December 12, 2016 VA medical examination notes the Veteran with 20 to 90 degrees of flexion and 90 to 20 degrees of extension for the Veteran's right knee. The examination noted the Veteran with pain on weight bearing, localized tenderness, and objective evidence of crepitus, joint instability, and muscle atrophy due to service-connected right knee disability. 

Based on above, the Board finds that entitlement to an increased rating in excess of 10 percent for right knee instability and  entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy, prior to December 12, 2016 is not warranted here. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's right knee disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's right knee disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his right knee disability. Rather, the claims folder reflects that during the pendency of this appeal the Veteran has consistently been employed as a truck driver since 2010. Prior to October 2010, the Veteran was a full-time student, graduating with a degree in computer systems technology. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record. 


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy, prior to December 12, 2016 is denied.

Entitlement to a disability rating in excess of 10 percent for right knee instability associated with internal derangement, prior to December 12, 2016 is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


